Per Curiam.

There is here a controversy as to the existence, the content and effect of the oral agreement. Whether the contract, if made, is void and unenforeible under the Statute of Frauds (Personal Property Law, § 31, subd. 1), can be best determined upon a trial of the issues.
The order and the judgment should be reversed, with costs, and the motion for summary judgment denied.
Present — Martin, P. J., Townley, Glennon, Untermyer and Cohn, JJ.
Judgment and order unanimously reversed, with costs, and the motion denied. [See post, p. 848.]